[Cite as Watson v. Franklin Univ., 2019-Ohio-2929.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Nana Watson,                                          :

                Plaintiff-Appellant,                  :

v.                                                    :               No. 18AP-146
                                                                  (C.P.C. No. 16CV-9530)
Franklin University,                                  :
                                                              (REGULAR CALENDAR)
                Defendant-Appellee.                   :



                                          D E C I S I O N

                                      Rendered on July 18, 2019


                On brief: Ambrose Moses, III, for appellant. Argued:
                Ambrose Moses, III.

                On brief: Kegler, Brown, Hill & Ritter Co., L.P.A. and
                Robert G. Cohen, for appellee. Argued: Robert G. Cohen.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Nana Watson, appeals from a decision of the Franklin
County Court of Common Pleas entered on January 20, 2018. In its decision, the trial court
granted the motion for summary judgment filed by defendant-appellee, Franklin
University ("university"), as to Watson's claim for promissory estoppel. For the reasons
that follow, we affirm the decision of the trial court.
I. FACTS AND PROCEDURAL BACKGROUND
     A. Procedural Background
        {¶ 2} This matter commenced on October 5, 2016 through the refiling of an earlier
case, Franklin C.P. No. 15CV-1316. See generally Oct. 5, 2016 Compl. In her complaint,
Watson asserted three claims against the university: breach of contract, breach of implied
covenant of good faith and contract, and promissory estoppel. On March 30, 2017, the
No. 18AP-146                                                                              2


university filed its first motion for summary judgment, seeking dismissal of all three of
Watson's causes of action. By decision and entry filed July 31, 2017, the trial court granted
the university's motion as to Watson's claims for breach of contract and breach of implied
covenant of good faith and contract, leaving only the claim for promissory estoppel before
the trial court.
       {¶ 3} On December 14, 2017, after discovery had commenced, the university filed
a motion for summary judgment regarding Watson's claim for promissory estoppel.
Watson filed a memorandum in opposition on January 8, 2018. The university filed a reply
on January 16, 2018. On January 30, 2018, the trial court issued and filed in the record a
16-page decision and entry granting the university's motion for summary judgment and
dismissing Watson's claim for promissory estoppel. Watson timely appealed the trial
court's judgment.
   B. Facts
       {¶ 4} On January 3, 2011, Watson was hired as the university's director of
development. On November 13, 2013, she received a letter from Christi Cabungcal, the
university's Chief of Staff and Senior Vice President, Administration, notifying Watson that
her position was eliminated effective November 13, 2013 (the same day), which also would
be her last date of employment. Numbered paragraphs one and six of the letter included an
offer to continue Watson's salary for up to six months from that date, subject to certain
conditions, as follows:
               1. The University will continue your normal, full-time
               compensation, unless you obtain full-time employment as
               discussed below, through May 13, 2014. * * *

               ***

               6. If you obtain full-time employment prior to May 13, 2014
               your compensation will cease as of the date you begin your full-
               time employment. If you obtain part-time employment prior to
               May 13, 2014, your compensation will be reduced by the
               amount received as a result of the part-time employment. You
               agree to provide us evidence of such employment immediately.
(Ex. 1 at 1, Compl.) The final paragraph of the university's letter stated:
               There are no conditions, agreements or understandings
               between the University and you other than those set forth in
               this letter. You are entitled to a period of twenty-one (21)
No. 18AP-146                                                                               3


               calendar days in which to review and consider signing this
               document before signing it. You may use as much, or as little,
               of this time as you desire; however, as I am sure you can
               understand, no payments or other consideration can be made
               until our agreement is signed and becomes effective. In
               addition, if you should change your mind for any reason, you
               may rescind the agreement anytime within seven (7) days after
               the date of your signature by delivering written notice of
               revocation to Christi Cabungcal, Chief of Staff and Senior Vice
               President, Administration. We encourage you to consult your
               own attorney before signing this document.
(Emphasis sic.) Id. at 2. Printed on the letter, below Cabungcal's signature block, was a
place for Watson to sign to signify her acceptance of the university's terms.
       {¶ 5} By letter dated November 27, 2013, Watson rejected the university's
proposed severance package and countered with her own proposed agreement. Watson's
proposal included provisions requiring the university to extend her normal compensation
and health insurance benefits for an additional year, through May 13, 2015, without regard
to any employment she might obtain elsewhere before that date.
       {¶ 6} Watson discussed her counteroffer with Cabungcal by telephone the morning
of December 3, 2013. At 10:24 a.m. that day, Cabungcal e-mailed Watson a summary of
their telephone conversation, which included the bullet points from Watson's counteroffer
letter, including the bullet point that noted continuation of full-time compensation and
insurance benefits through May 13, 2015. Sometime between 10:24 a.m. and 3:38 p.m. on
December 3, Cabungcal advised Watson by telephone that the end date for the severance
package was 2014, not 2015. At 3:48 p.m. on December 3, 2018, Cabungcal e-mailed the
following correction to Watson:
               This email serves as a correction to the email below [sent at
               10:24 a.m.]. As I stated in our phone call this afternoon, I
               misread the first bullet point to be 2014 as opposed to 2015
               which is why I put 2014 in the revised agreement I gave you
               today. [The university] is agreeable to May of 2014.
(Ex. 1 at 6, Compl.)
       {¶ 7} Forty-four minutes later, at 4:32 p.m., Watson e-mailed her response to
Cabungcal, stating she hoped the university would honor the 2015 date and acknowledging
that an agreement would need to be crafted to reflect the terms of her counter proposal:
No. 18AP-146                                                                           4


               It is quite unfortunate that you have retracted the terms of the
               agreement that you made with me verbally and in writing
               today. Please refer to the email that you sent to me at 10:24 a.m.

               I trust you will honor the terms that were so stipulated and that
               a forthcoming agreement can be crafted to reflect same. By
               doing so, we can move forward in a conciliatory fashion.
(Emphasis sic.) Id.
       {¶ 8} Approximately 48 minutes later, at 5:20 p.m., Cabungcal e-mailed Watson
again regarding the misunderstanding about the end date for Watson's severance
agreement. Cabungcal wrote: "As I mentioned in my email, below, I misunderstood this to
be 2014. [The university] believes that our offer of salary continuation through May 13,
2014, is very fair." Id. at 5.
       {¶ 9} The parties were unable to reach consensus on the terms of Watson's
severance, and thus no agreement was signed. Watson subsequently commenced litigation
against the university. The trial court previously dismissed two of Watson's three claims,
leaving only her claim for promissory estoppel. Watson now appeals the January 30, 2018
decision of the trial court granting summary judgment as to her remaining claim of
promissory estoppel.
II. ASSIGNMENT OF ERRORS
       {¶ 10} Watson presents for our review two assignments of error:
               1. The trial court erred in granting summary judgment on the
               breach of contract claim in this case.

               2. The trial court erred in granting summary judgment on the
               promissory estoppel claim in this case.
III. LAW AND DISCUSSION
       A. Standard of Review

       {¶ 11} The trial court resolved Watson's complaint by summary judgment after
orders were entered governing discovery between the parties:
               Appellate review of summary judgment motions is de novo.
               Helton v. Scioto Cty. Bd. of ComGeorgia (1997), 123 Ohio App.
3d 158, 162, 703 N.E.2d 841. When reviewing a trial court's
               decision granting summary judgment, we conduct an
               independent review of the record, and the appellate court
No. 18AP-146                                                                               5


                 "stands in the shoes of the trial court." Mergenthal v. Star
                 Banc Corp. (1997), 122 Ohio App. 3d 100, 103, 701 N.E.2d 383.
Rose v. Ohio Dept. of Rehab. & Corr., 173 Ohio App. 3d 767, 2007-Ohio-6184, ¶ 18 (10th
Dist.).
          {¶ 12} Thus, when reviewing an appeal of an order granting a motion for summary
judgment, this Court uses the same standard of review as the trial court. Freeman v.
Brooks, 154 Ohio App. 3d 371, 2003-Ohio-4814, ¶ 6 (10th Dist.), citing Maust v. Bank One
of Columbus, N.A., 83 Ohio App. 3d 103, 107 (10th Dist.1992), jurisdictional motion
overruled, 66 Ohio St. 3d 1488 (1993). And an appellate court's review of a summary
judgment disposition is independent and without deference to the trial court's
determination. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App. 3d 704, 711 (4th
Dist.1993). In determining whether a trial court properly granted a summary judgment
motion, an appellate court must review the evidence according to the standard set forth in
Civ.R. 56, as well as according to applicable case law. Murphy v. Reynoldsburg, 65 Ohio
St.3d 356 (1992); Cooper v. Red Roof Inns, Inc., 10th Dist. No. 00AP-876 (Mar. 30, 2001).
          {¶ 13} Civ.R. 56(C) requires that:
                 Summary judgment shall be rendered forthwith if the
                 pleadings, depositions, answers to interrogatories, written
                 admissions, affidavits, transcripts of evidence, and written
                 stipulations of fact, if any, timely filed in the action, show that
                 there is no genuine issue as to any material fact and that the
                 moving party is entitled to judgment as a matter of law.
Civ.R. 56 has been described as a means to facilitate the early assessment of the merits of
claims, to foster pre-trial dismissal of meritless claims, and to define and narrow issues for
trial. Telecom Acquisition Corp. I v. Lucic Ents., 8th Dist. No. 102119, 2016-Ohio-1466,
¶ 92. See also Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134, 170 (1997) (Cook, J.,
concurring in part and dissenting in part). As such, summary judgment is a procedural
device designed to promote judicial economy and to avoid needless trials.
                 "The goal of a motion for summary judgment is to narrow the
                 issues in a case to determine which, if any, should go to trial.
                 ' "The purpose of summary judgment is not to try issues of fact,
                 but is, rather, to determine whether triable issues of fact exist." '
                 State ex rel. Anderson v. The Village of Obetz, 10th Dist. No.
                 06AP-1030, 2008-Ohio-4064, ¶ 64, quoting Lakota Local
No. 18AP-146                                                                               6


               School Dist. Bd. of Edn. v. Brickner, 108 Ohio App. 3d 637, 643,
               671 N.E.2d 578 (1996) (citations omitted.)"
Erickson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-74, 2017-Ohio-1572, ¶ 19,
quoting Thevenin v. White Castle Mgt. Co., 10th Dist. No. 15AP-204, 2016-Ohio-1235, ¶ 45
(Brunner, J., concurring). Thus, a party seeking summary judgment on the grounds that a
nonmoving party cannot prove its case bears the initial burden of informing the trial court
of the basis for the motion and must identify those parts of the record which demonstrate
the absence of a genuine issue of material fact on the elements of the nonmoving party's
claims. Dresher v. Burt, 75 Ohio St. 3d 280, 292-93 (1996).
        {¶ 14} If the moving party has satisfied its initial burden, the burden shifts to the
nonmoving party to set forth specific facts showing there is a genuine issue for trial. If the
nonmoving party does not respond, summary judgment, if otherwise appropriate, shall be
entered against the nonmoving party. Id. The nonmoving party may not rest on the mere
allegations or denials of his or her pleadings, but must respond with specific facts showing
there is a genuine issue for trial. Civ.R. 56(E); Dresher at 293. See also Erickson at ¶ 19-
20.
      B. Promissory Estoppel Doctrine
        {¶ 15} The university relied on the following factual bases in its motion for summary
judgment on Watson's promissory estoppel claim:
               (1) [Watson] admitted in her deposition that she understood
               that any final agreement with [the university] would be
               memorialized in a written document signed by both her and
               [the university] – thereby eliminating as a matter of law the
               element of reasonable reliance necessary to support a
               promissory estoppel claim; (2) [Watson] admitted in her
               deposition that she did not undertake any actions or
               forbearance in detrimental reliance upon the [university] email
               that she asserts as the basis for her promissory estoppel claim
               – thereby eliminating another element of such claim and
               eliminating any recoverable damages; and (3) [Watson]
               admitted in her deposition that she consulted with legal
               counsel during the severance negotiation with [the university],
               rendering her a "sophisticated party" for the purposes of such
               negotiation and eliminating any basis for distinguishing the
               case of James Seaman v. Fannie Mae, 2009-Ohio-4030 (8th
               Dist. 2009).
(Dec. 14, 2017 University's Mot. for Summ. Jgmt. at 1.)
No. 18AP-146                                                                                7


       {¶ 16} This Court has held that "[t]he elements necessary to establish a claim for
promissory estoppel are a (1) promise, (2) clear and unambiguous in its terms, (3) reliance
that is reasonable and foreseeable, and (4) injury caused by such reliance." Patel v. Univ.
of Toledo, 10th Dist. No. 16AP-378, 2017-Ohio-7132, ¶ 21. While the reliance element is
generally a question of fact left to the jury, it may be adjudicated on summary judgment
when the plaintiff fails to present evidence to support reasonable and foreseeable reliance.
Am. Signature, Inc. v. Extreme Linen, LLC, S.D. Ohio No. 2:12-cv-00601 (Mar. 31, 2015).
See also Heintz & Assocs. v. Diamond Cellar Holdings, LLC, 10th Dist. No. 11AP-688, 2012-
Ohio-1422.
   C. First Assignment of Error
       {¶ 17} Watson argues the trial court erred in granting summary judgment because
there were genuine issues of material fact as to whether a written contract existed. The
university counters that Watson's contract claim is barred by the statute of frauds as
incorporated in R.C. 1335.05.
       {¶ 18} R.C. 1335.05 provides in pertinent part as follows:
               No action shall be brought * * * upon an agreement that is not
               to be performed within one year from the making thereof;
               unless the agreement upon which such action is brought, or
               some memorandum or note thereof, is in writing and signed by
               the party to be charged therewith or some other person
               thereunto by him or her lawfully authorized.
The Supreme Court of Ohio has held that "[a]n alleged oral agreement to pay money in
installments is 'an agreement that is not to be performed within one year' pursuant to R.C.
1335.05 when the installment payment obligation exceeds one year." Sherman v. Haines,
73 Ohio St. 3d 125 (1995), syllabus.
       {¶ 19} It is undisputed that there is no written agreement or document signed by the
university and Watson evidencing the severance and benefits terms Watson asserts in this
case. Civ.R. 10(D) requires that where "any claim * * * is founded on an account or other
written instrument, a copy of the account or written instrument must be attached to the
pleading." Our review of the record fails to disclose that any writing signed by the university
was attached to Watson's complaint as required by Civ.R. 10(D) and R.C. 1335.05. Rather,
Watson offers as the required writing(s) the e-mails exchanged between Cabungcal, on
behalf of the university, and herself, over the course of several hours on December 3, 2013.
No. 18AP-146                                                                             8


This Court has held, however, that e-mails purporting to reference an agreement or some
aspect of an agreement are not sufficient to satisfy the statutory requirement for a signed
agreement as provided for in R.C. 1335.05. ELM Investments, Inc. v. BP Exploration & Oil,
Inc., 10th Dist. No. 11AP-1000, 2012-Ohio-2950, ¶ 18-19.
       {¶ 20} The university argues that "[t]he requirement of a signed agreement in this
case was more than just a statutory obligation. The undisputed evidence establishes that
all of the offers and counteroffers between the parties in this case contemplated and
required a final signed written agreement. (See Watson Dep. Exs. 3, 4 and 5.)" (University's
Brief at 15.) The university argues further that there could be no meeting of the minds
without a signed, written agreement.
       {¶ 21} Based on our independent review of the record, we find the university's
argument to be well-taken.      Watson testified at her deposition that (1) the revised
agreement she received from the university after the 10:24 a.m. e-mail was in writing,
(2) the revised agreement she received included six months of severance, through May 13,
2014, and (3) she refused to sign the agreement. Watson also testified that her telephone
discussion with Cabungcal on December 3, 2013, as well as an e-mail sent at 3:48 p.m. on
that day clarified that the revised agreement the university would be sending Watson would
have a severance end date of May 13, 2014. Where the evidence establishes that it was the
expectation of all parties that no meeting of the minds would occur absent a final written
agreement signed by all the parties, no party can base a legal claim on communications or
correspondence that comprise the interim negotiations. Seaman v. Fannie Mae, 8th Dist.
No. 92751, 2009-Ohio-4030, ¶ 17 ("If a written agreement is contemplated, reliance upon
statements made before an agreement is signed will be unreasonable as a matter of law,
particularly when sophisticated business parties are involved in negotiations."). See also
Carcorp, Inc. v. Chesrown Oldsmobile-GMC Truck, Inc., 10th Dist. No. 06AP-329, 2007-
Ohio-380, ¶ 20 ("Until the documents are signed and delivered that game is not over.
Businessmen would be undesirably inhibited in their dealings if expressions of intent and
the exchange of drafts were taken as legally binding agreements.").
       {¶ 22} Watson's deposition testimony evidences her understanding that any final
agreement with the university would be in writing, would include all the terms of the
No. 18AP-146                                                                                9


agreement, and would be signed by the university and herself. Watson also conceded that
some of the issues being negotiated were never resolved between the parties.
       {¶ 23} In its decision, the trial court noted that its decision entered on July 31, 2017
had dismissed Watson's breach of contract for failure to comply with the statute of frauds.
The trial court relied in its decision on the following explanation of the law by the Supreme
Court of Ohio that is based on long-established decisions outlining the application of the
statute of frauds:
               If promissory estoppel is used as a bar to the writing
               requirements imposed by the statute of frauds, based on a
               party's oral promise to execute the agreement, the
               predictability that the statute of frauds brings to contract
               formation would be eroded. Parties negotiating a contract
               would no longer know what signifies a final agreement.
               Promissory estoppel used this way would open contract
               negotiations to fraud, the very evil that the statute of frauds
               seeks to prevent. Thus, "[t]o allow [a] plaintiff to recover on a
               theory of promissory estoppel where the oral contract is
               precluded by the State of Frauds, ' "would abrogate the purpose
               and intent of the legislature in enacting the statute of frauds
               and would nullify its fundamental requirements." ' " Essco
               Geometric, Inc. v. Harvard Industries, Inc. (Sept. 30, 1993),
               E.D. Mo. No. 90-1354C(6), 1993 WL 766952, *3, quoting Sales
               Serv. V. Daewoo Internatl. (Am.) (Mo. App.1989), 770 S.W.2d
453, 457, quoting Morshinkhoff v. De Luxe Laundry & Dry
               Cleaning Co. (Mo.App. 1961), 344 S.W.2d 639, 644. See also
               Kahn v. Cecelia Co. (D.C.N.Y. 1941), 40 F.Supp 878, 880,
               quoting Deutsch v. Textile Waste Merchandising Co. (1925),
               212 A.D. 681, 685, 209 N.Y.S. 388 (declining to enforce an oral
               agreement because enforcing a promise that the defendant
               would reduce the agreement to writing would result in the
               " 'practical nullification of the statute of frauds' ").

               We decline to recognize an exception to the statute of frauds
               even when the promise to execute an agreement is fraudulent
               or misleading. If a party establishes that a promise to execute
               an agreement is misleading or fraudulent, promissory estoppel
               is an equitable remedy available to recover reliance damages.

               Olympic Holding [v. Ace Ltd., 122 Ohio St. 3d 89,] 2009-Ohio-
               2057, at ¶ 35-36.
(Jan. 30, 2018 Decision at 15.)
No. 18AP-146                                                                            10


       {¶ 24} Having independently reviewed the record, we determine that Watson and
the university failed to execute a final written, signed agreement constituting a contract.
Consequently, there is no legally enforceable contract under the statute of frauds on which
Watson may base a claim for breach of contract. We therefore hold that the trial court did
not abuse its discretion in granting summary judgment as to Watson's breach of contract
claim, there being no genuine issues of material fact regarding it. Accordingly, we overrule
Watson's first assignment of error.
   D. Second Assignment of Error
       {¶ 25} Watson argues the trial court erred in granting summary judgment as to her
promissory estoppel claim. Having reviewed the evidence and drawn all reasonable
inferences therefrom in favor of Watson, we disagree.
       {¶ 26} In its 16-page decision, the trial court thoroughly addressed the issue of
promissory estoppel and its adjudication in the context of a motion for summary judgment.
The trial court cited case law applicable to this issue as follows:
               "Promissory estoppel arises when a defendant makes '[a]
               promise which the promisor should reasonably expect to
               induce action or forbearance on the part of the promisee or a
               third person and which does induce such action or
               forbearance.' " Garb-Ko, Inc., v. Benderson, 10th Dist. Franklin
               Nos. 12AP-430, 12AP-474, 12AP-475, 12AP-476, 2013-Ohio-
               1249, ¶ 18, quoting Hortman v. Miamisburg, 110 Ohio St. 3d
194, 2006-Ohio-4251, ¶ 23, 852 N.E.2d 716, quoting
               Reinstatment of the Law 2d, Contracts, Section 90, at 242
               (1981). "The elements necessary to establish a claim for
               promissory estoppel are a (1) promise, (2) clear and
               unambiguous in its terms, (3) reliance that is reasonable and
               foreseeable, and (4) injury caused by such reliance." Patel v.
               Univ. of Toledo, 10th Dist. Franklin No. 16AP-378, 2017-Ohio-
               7132, ¶ 21. While the reliance element is generally a question of
               fact left to the jury, it may be adjudicated on summary
               judgment when the plaintiff fails to present evidence to support
               reasonable and foreseeable reliance. Am. Signature, Inc. v.
               Extreme Linen, LLC, S.D. Ohio No. 2: 12-cv-00601, 2015 U.S.
               Dist. LEXIS 41958, at *49 (Mar. 31, 2015). See also Heintz &
               Assocs. v. Diamond Cellar Holdings, LLC, 10th Dist. Franklin
               No. 11AP-688, 2012-Ohio-1422.
Id. at 3-4.
No. 18AP-146                                                                              11


       {¶ 27} The trial court summarized the timeframe relevant to Watson's promissory
estoppel claim as follows:
                     On the morning of December 3, 2013, prior to 10:24
                      a.m., a telephone call took place between [Watson] and
                      [Cabungcal] to negotiate terms of a severance package.
                      (Def.'s MSJ at Ex. 1, Ex. 5 to Pl's Depo.)

                     On December 3, 2013 at 10:24 a.m., an e-mail was sent
                      to [Watson] summarizing a telephone call. That e-mail
                      incorporated the bullet points from [Watson's] counter-
                      offer, which had changed the dates of the severance and
                      health benefits from May 13, 2014 to May 13, 2015. (Id.)

                     A phone call occurred sometime in the afternoon (after
                      10:24 a.m., but before 3:48 p.m.) on December 3, 2013,
                      in which [Watson] was notified that the revised
                      agreement would reflect severance and health benefits
                      through 2014, not 2015. (Id.)

                     An e-mail was sent on December 3, 2013 at 3:48 p.m.
                      which memorialized the discussion on the phone call
                      stating that the revised agreement would reflect
                      severance and health benefits through 2014, not 2015.
                      (Id.)
(Emphasis sic.) Id. at 4-5.
       {¶ 28} The trial court next discussed the issue of reasonable and foreseeable reliance
in this matter, observing that " '[i]f a written agreement is contemplated, reliance upon
statements made before an agreement is signed will be unreasonable as a matter of law,
particularly when sophisticated business parties are involved in the negotiations.' Seaman
v. Mae, 8th Dist. Cuyahoga No. 92751, 2009-Ohio-4020, ¶ 17." (Jan. 30, 2018 Decision at
5.) The trial court concluded from the evidence before it that Watson was a sophisticated
party and her reliance was unreasonable as a matter of law:
               Here, [Watson] had previously negotiated and entered a
               retirement agreement with [a prior employer] that included
               severance pay and benefits. Further evidence of [Watson's]
               sophistication includes her education, professional
               background, and consultation with [Human Resources] and
               legal professionals. [Watson's] arguments regarding Ms.
               Cabungcal's job title was unpersuasive. [Watson] was
               negotiating with Ms. Cabungcal, who was the Chief of Staff and
               Senior Vice President, Administration. While employed with
               [the university], [Watson's] job title was Director of
No. 18AP-146                                                                            12


               Development. Both job titles held by [Watson] and Ms.
               Cabungcal, on their face, are impressive. [Watson] and Ms.
               Cabungcal were both able and capable to negotiate on the
               subject matter of the severance agreement.

               Based upon the foregoing and construing all evidence in
               [Watson's] favor, the Court finds that [Watson's] reliance was
               unreasonable as a matter law.
Id. at 10.
       {¶ 29} The trial court further found that, even if Watson's reliance had been
reasonable, she could not meet the injury element required for her promissory estoppel
claim, given that her injury must be caused by her reliance. Patel, 2017-Ohio 7132, at ¶ 21.
The trial court stated:
               Based on the facts in this case, [Watson's] reliance lasted from
               the morning on [sic] December 3, 2013 to the afternoon on the
               same date. "[T]he party claiming the estoppel must have relied
               on conduct of an adversary in such a manner as to change his
               position for the worse * * *." Olympic Holding [v. Ace Ltd., 122
Ohio St. 3d 89, 2009-Ohio-2057] at ¶ 39, quoting Shampton v.
               City of Springboro, 98 Ohio St. 3d 457, 2003-Ohio-1913, 786
N.E.2d 883, ¶ 34. Here, [Watson's] deposition testimony
               demonstrates that she did not rely in such a manner that she
               changed her position for the worse.
(Jan. 30, 2018 Decision at 10-11.) The trial court determined that Watson's deposition
testimony established that she (1) was not pursuing any other employment opportunities
or turning down any prospective employers between the date her position with the
university was terminated and when she accepted a job with her subsequent employer, (2)
did not recall having discussions with anyone about her negotiations with Cabungcal or the
severance agreement during the time she was corresponding with Cabungcal on
December 3, 2013, and (3) did not recall making any commitments as to what she was going
to do with her severance money. The trial court found that Watson had no injury as a result
of her reliance, stating "[n]o action or forbearance in reliance occurred between the
morning of December 3, 2013 and the afternoon of that same date. There is no evidence,
even when construing it in [Watson's] favor, to demonstrate that she changed her position
for the worse." Id. at 15.
       {¶ 30} Having independently reviewed the record and considered the matter de
novo, we find the trial court did not err in granting summary judgment, there being no
No. 18AP-146                                                                          13


material facts in dispute and the trial court having correctly applied the law to them. We
thus overrule Watson's second assignment of error.
IV. CONCLUSION
      {¶ 31} Based on our de novo review of the record, we hold the trial court's grant of
summary judgment in favor of the university to have been appropriate. Having reviewed
the evidence and drawn all reasonable inferences therefrom in favor of Watson as we are
required to do by Civ.R. 56, we find that the university was legally entitled to summary
judgment based on those facts. We overrule Watson's two assignments of error and affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                     BROWN and LUPER SCHUSTER, JJ., concur.